DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/08/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 12/08/2021, with respect to claim 1 have been fully considered and are persuasive. 
Reasons for Allowance
Claims 1-3, 6-9, and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Regarding claim 1, the prior art fails to teach wherein the light absorption film is made of at least one selected from the group consisting of metal, metal nitride, metal hydrogen, metal oxide, a semiconductor element, semiconductor element nitride, semiconductor element hydrogen and semiconductor element hydroxide, wherein the anti-reflection film includes a Si: H laver, a SiO2 laver and a Ti laver having different refractive indexes and stacked on one another in a high refractive index-low refractive index interaction, along with the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hsu (2018/0138351), Lin (2018/01340006), Ikegami (2019/0107649), Lin (2015/0253532), Bone (2015/0185366), Tamada (2015/0055222), Inoue (2013/0045378), Pei (2011/0267684), Yoshihara (2010/0208350), Yoshihara (2010/0171908), Watanabe (2006/0291076), Endoh (2010/0118404), Hirata (2006/0018041) disclose relevant light shielding sheets, but fail to remedy the deficiencies of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872